DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 and 10-15 are pending with claim 14 being withdrawn. The indefiniteness rejection is withdrawn due to the amendment canceling claim 9.

Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive. Applicant argues that the centering recess is not formed of a same member as the holding region 8c as the turbine wheel 5 and the sleeve nut are two separate members (page 6), and that the amended claims patentably define over Loewenberg (page 6). Firstly, the Examiner respectfully disagrees that the claim amendment overcomes Loewenberg (US 2015/0030455) since a same member could be a same rotor member including 2, 5 and 8 or a same shaft receiving member including 5, 8. The term member is defined as 4: a part of a whole; also see 4c: one of the elements of a set or class (see Merriam-Webster.com). A member is not necessarily a single part, and can include multi-part elements of a larger set (ex. a rotor member). In this case, the element (ex. the rotor member) is a part of a whole (ex. exhaust-gas turbocharger 1). Secondly, the Examiner notes that formed of a same member is a product-by-process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. The resulting entry portion formed of collar 8 secured to turbine wheel 5 by mating surfaces on each member (par. 23) appears to be identical, although produced by a different process. Thirdly, the subject is not patentable over Akita (JP 57-09306 A, see English translation from September 16, 2019). Note that Akita discloses multiple grooves (11c on impeller 11) and an electron beam is applied on the outer periphery of rotating shaft (12) near the groove (11c) resulting in the structure shown in Fig. 5 with an insertion hole provided on shaft 12 (see page 1 of 2 of English translation). An entry portion is formed left of 11c on surface of hole 12b (I, see annotated Fig. 5) which is formed of a same member (12) as joint member (ex. II, see annotated Fig. 5; also see Fig. .

    PNG
    media_image1.png
    255
    261
    media_image1.png
    Greyscale

Annotated Fig. 5 of Akita

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the joint member" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8, 10-13 and 15 are indefinite based on their dependence on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loewenberg (US 2015/0030455).
In regards to claim 1, Loewenberg discloses a rotating body comprising: 
a protrusion (13) provided on a shaft (2); 
an insertion hole (on inside of 5, 8, see line segments in annotated Fig. 2 below) provided on the impeller (5, 8), the insertion hole including a joint portion (at 8c) extending in a circumferential direction and joined to an outer circumferential surface of the protrusion, and an entry portion (14) located closer to a tip side of the protrusion than the joint portion is, the entry portion receiving the protrusion entering therein (par. 20), the entry portion being formed of a same member (Interpretation 1: a rotor member including 2, 5 and 8) as the joint member (Interpretation 1: at 8c); and 
an expanding diameter portion (at arrow, see annotated Fig. 2 below) formed on an inner surface of the insertion hole continuously with the joint portion, the expanding diameter portion having a diameter expanding outward in a radial direction of the shaft and separated more from the outer circumferential surface of the protrusion as the expanding diameter portion extends away from the joint portion.

    PNG
    media_image2.png
    336
    407
    media_image2.png
    Greyscale

Annotated Figure 2 with insertion hole formed on inside of 5, and 8
Alternatively, assuming arguendo that under a narrower interpretation of formed of a same member excludes a same member which includes multiple parts, the following product-by-process interpretation is presented:
Note the claimed phrase “the entry portion being formed of a same member as the joint member” is being treated as a product-by-process limitation; that is, that the entry portion and the joint member can be made by being formed from a one-part same member.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Loewenberg discloses a collar 8 secured to turbine wheel 5 by mating surfaces on each member (par. 23), it appears that the product of Loewenberg would be the same or similar as the insertion hole structure claimed.

In regards to claims 3-4, Loewenberg discloses a portion of an outer wall of the insertion hole where the joint portion and the expanding diameter portion are formed on the inner surface extends longer in an axial direction (b) of the shaft than a thickness (a) in the radial direction of the shaft.

    PNG
    media_image3.png
    115
    100
    media_image3.png
    Greyscale

Annotated Portion of Figure 2
	In regards to claims 5-8, Loewenberg discloses an abutment portion (on 15) provided in the insertion hole and extending in the radial direction of the shaft; and a contact portion (on 4) formed in the protrusion and contacting the abutment portion in the axial direction of the shaft (Fig. 2).
	In regards to claim 10-13, Lowenberg discloses the abutment portion is provided between the joint portion and the entry portion (Fig. 2).
	In regards to claim 15, Lowenberg discloses a turbocharger (1) comprising the rotating body.

Claim(s) 1-8, 10-13 and 15 is/are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akita (JP 57-093606A, see English translation provided on September 16, 2019).
In regards to claim 1, Akita discloses a rotating body comprising: 
a protrusion (11b) provided on an impeller (11); 
an insertion hole (12b) provided on a shaft (12), the insertion hole including a joint portion (at A, Fig. 3) extending in a circumferential direction and joined to an outer circumferential surface of the protrusion, and an entry portion (I, see annotated Fig. 5 below) located closer to a tip side of the protrusion than the joint portion is, the entry portion receiving the protrusion entering therein 
an expanding diameter portion (at joint, see Fig. 5, with inner surface of 12b melting into 11c) formed on an inner surface of the insertion hole continuously with the joint portion (see Fig. 5), the expanding diameter portion having a diameter expanding outward in a radial direction of the shaft and separated more from the outer circumferential surface of the protrusion as the expanding diameter portion extends away from the joint portion (see Fig. 5, note that the inner surface of hole 12b forms a curved shape that expands adjacent to the grooves 11c).

    PNG
    media_image4.png
    250
    257
    media_image4.png
    Greyscale

Annotated Fig. 5 of Akita
In regards to claim 2, Akita discloses the joint portion and the entry portion have different inner diameters (see Figs. 3, 5).
In regards to claims 3-4, Akita discloses a portion of an outer wall of the insertion hole where the joint portion and the expanding diameter portion are formed on the inner surface extends longer in an axial direction (b) of the shaft than a thickness (a) in the radial direction of the shaft.

    PNG
    media_image5.png
    411
    598
    media_image5.png
    Greyscale
 
Annotated Figure 3 of Akita
	In regards to claims 5-8, Akita discloses an abutment portion (at B) provided in the insertion hole and extending in the radial direction of the shaft (Fig. 5); and a contact portion (11c on left in Fig. 3) formed in the protrusion and contacting the abutment portion in the axial direction of the shaft (Fig. 5).
	In regards to claim 10-13, Akita discloses the abutment portion is provided between the joint portion and the entry portion (Fig. 3 with joint portion being defined at A).
	In regards to claim 15, Akita discloses a turbocharger (1) comprising the rotating body (Figs. 1-2, English translation page 1 of 2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
11/8/2021




/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        11/17/2021